GRAVES, Judge.
Appellant was convicted of an aggravated assault upon Walter Murchison, and by a jury fined the sum of $500.00 and sentenced to serve six months in the county jail, and he appeals.
There is found in the record what purports to be a statement of facts. However, we find that such instrument is not signed and approved by the County Judge trying the case, and we therefore cannot consider the same. See Steel v. State, 5 S. W. (2d) 517; Smith v. State, 22 S. W. (2d) 460; Norwood v. State, 291 S. W. 249; Article 760, note 24, Vernon’s Ann. Tex. C. C. P.
We are unable to appraise the bills of exception in the absence of the statement of facts.
The judgment is affirmed.